EXHIBIT 10.4


VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of August 6,
2020, by and among Daniel S. Loeb, The 2010 Loeb Family Trust, Third Point
Advisors LLC, Third Point Opportunities Master Fund L.P. and the 2011 Loeb
Family GST Trust (collectively, the “Shareholder”), Sirius International
Insurance Group, Ltd., a Bermuda exempted company limited by shares (the
“Company”), and Third Point Reinsurance Ltd., a Bermuda exempted company limited
by shares (“Parent”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Merger Agreement (as
defined below).
RECITALS
WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of 9,081,451 Parent Shares and (together with such additional Parent
Shares that become beneficially owned (within the meaning of Rule 13d−3
promulgated under the Exchange Act) by the Shareholder, whether upon the
conversion of convertible securities or otherwise, after the date hereof until
the Expiration Date (as defined below), the “Subject Shares”);
WHEREAS, concurrently with the execution of this Agreement, Parent, Yoga Merger
Sub Limited, a Bermuda exempted company limited by shares and a wholly owned
subsidiary of Parent (“Merger Sub”), and the Company, are entering into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, upon the terms and subject to the conditions
thereof, Merger Sub will be merged with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of Parent;
WHEREAS, the Parent Board has unanimously (a) approved (x) the business
combination transaction provided for in the Merger Agreement in which Merger Sub
will, subject to the terms and conditions set forth in the Merger Agreement and
in the Statutory Merger Agreement, merge with and into the Company, with the
Company surviving such merger (the “Merger”), so that immediately following the
Merger, the Company will be a wholly owned Subsidiary of Parent, (y) the Merger
Agreement and (z) the Statutory Merger Agreement, (b) determined that the terms
of the Merger Agreement, the Statutory Merger Agreement and the Transactions,
including the Merger, are in the best interests of and fair to Parent or Merger
Sub, as applicable, (c) resolved to recommend the approval by the holders of the
Parent Shares of the issuance of the Parent Shares pursuant to the terms and
conditions of the Merger Agreement and (d) declared the advisability of the
Merger Agreement, the Statutory Merger Agreement and the Transactions; and
WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Shareholder
enter into this Agreement, and the Shareholder desires to enter into this
Agreement to induce the Company to enter into the Merger Agreement;
1



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
1.Voting of Shares.
(a)From the period commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, at every meeting of the shareholders
of Parent (whether annual, special or otherwise) however called with respect to
any of the following, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the shareholders of Parent
proposed by Parent with respect to any of the following, when a meeting is held,
the Shareholder shall appear at such meeting (in person or by proxy) or
otherwise cause the Subject Shares to be counted as present thereat for the
purpose of establishing a quorum and shall vote or cause to be voted the Subject
Shares that the Shareholder is entitled to vote, and when a written consent is
proposed, respond to each request by Parent for written consent and consent
(a) in favor of the approval of the Share Issuance and any other matters
necessary or reasonably requested by the Company for the approval of the Share
Issuance and (b) against any other action or agreement that would reasonably be
expected to (i) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of Parent under the Merger Agreement,
(ii) result in any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled or (iii) impede, frustrate, interfere with,
delay, postpone or adversely affect the Merger and the other transactions
contemplated by the Merger Agreement.
(b)From the period commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, without limiting the obligations of
the Shareholder under this Agreement, the Shareholder hereby irrevocably
appoints as its proxy and attorney-in-fact the officers of the Company set forth
on Annex A hereto, and any individual who shall hereafter succeed to any such
officer of the Company, and any other Person designated in writing by the
Company (collectively, the “Proxy Holders”), each of them individually, with
full power of substitution, to vote the Subject Shares in accordance with
Section 1(a); provided that the proxy and the power of attorney granted by the
Shareholder shall be effective if, and only if, the Shareholder has not
delivered to Parent at least three (3) Business Days prior to the date of any
applicable meeting of the shareholders of Parent (or, as applicable, any
adjournments or postponements thereof), a duly executed proxy card voting the
Shareholder’s Subject Shares in accordance with Section 1(a) and has not revoked
such duly executed proxy card. This proxy is coupled with an interest and shall
be irrevocable, and the Shareholder shall take such further action or execute
such other instruments as may be reasonably necessary to effectuate the intent
of this proxy and hereby revokes any proxy previously granted by the Shareholder
with respect to the Subject Shares. This proxy and the power of attorney is
given by the Shareholder in connection with, and in consideration of, the
execution of the Merger Agreement by Parent and to secure the performance of the
duties of the Shareholder under this Agreement. The power of attorney granted by
the Shareholder herein is a
2



--------------------------------------------------------------------------------



durable power of attorney and shall survive the dissolution or bankruptcy of the
Shareholder. The irrevocable proxy granted hereunder shall automatically
terminate upon the Expiration Date.
2.Transfer of Shares.
(a)The Shareholder covenants and agrees that during the period from the date of
this Agreement until the Expiration Date, the Shareholder will not, directly or
indirectly, (i) transfer, assign, sell, pledge, encumber, hypothecate or
otherwise dispose (whether by sale, liquidation, dissolution, dividend or
distribution) of or consent to any of the foregoing (“Transfer”), or cause to be
Transferred, any of the Subject Shares, (ii) deposit any of the Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Subject Shares or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement, (iii) enter into any contract,
option or other arrangement or undertaking with respect to the Transfer of any
Subject Shares or (iv) take any other action or enter into any agreement or
undertaking that would reasonably be expected to restrict, limit or interfere
with the performance of the Shareholder’s obligations hereunder. The foregoing
restrictions on Transfers of Subject Shares shall not prohibit any such
Transfers by the Shareholder in connection with the transactions contemplated by
the Merger Agreement. Notwithstanding the foregoing, the Shareholder may
Transfer the Subject Shares by will, for estate planning purposes, or to any of
Shareholder’s controlled Affiliates (such Persons, collectively, the “Permitted
Transferee”), in each case, provided that (A) the Subject Shares shall continue
to be bound by this Agreement following such Transfer and (B) each Permitted
Transferee that is not a party hereto agrees in writing to be bound by the terms
and conditions of this Agreement. Notwithstanding the restrictions set forth
herein, if, between the date hereof and the Expiration Date, the Shareholder
shall be deemed to own more than 9.9% of the outstanding Parent Shares,
including as a result of any stock repurchases by Parent, stock dividend,
subdivision, reclassification, recapitalization, split, combination, exchange of
shares or similar transaction, the Shareholder may Transfer the number of
Subject Shares so deemed to be owned by it in excess of 9.9% of the outstanding
Parent Shares such that, immediately following such Transfer, the Shareholder
owns 9.9% of the outstanding Parent Shares.
(b)At all times commencing with the execution and delivery of this Agreement and
continuing until the Expiration Date, in furtherance of this Agreement, the
Shareholder hereby authorizes Parent or its counsel to notify Parent’s transfer
agent that there is a stop transfer order with respect to all of the Subject
Shares (and that this Agreement places limits on the voting and Transfer of the
Subject Shares). Parent shall not register, or permit Parent’s transfer agent to
register, a Transfer of any of the Subject Shares in violation of this
Agreement. Parent shall immediately withdraw and terminate any such stop
transfer order and notice following the Expiration Date.
3.Acquisition Proposals. The Shareholder shall not, and shall cause its general
partners, directors, executive officers and employees not to, and shall direct
its
3



--------------------------------------------------------------------------------



other Representatives not to, directly or indirectly, (a) solicit, initiate,
induce or knowingly facilitate the making of any proposal that constitutes, or
would reasonably be likely to lead to, a Parent Alternative Proposal, (b) engage
in or otherwise participate in any discussions or negotiations with any other
Person regarding, or furnish to any other Person any material non-public
information for the purpose of facilitating, a Parent Alternative Proposal or
(c) approve or recommend, make any public statement approving or recommending,
or enter into any agreement relating to, any inquiry, proposal or offer that
constitutes or would reasonably be expected to lead to a Parent Alternative
Proposal, and the Shareholder shall not, alone or together with any other
Person, make a Parent Alternative Proposal (the actions described in clause (a),
(b) and (c), collectively, the “Restricted Activities”). Notwithstanding the
foregoing, to the extent that Parent or the Parent Board is permitted to engage
in any Restricted Activities pursuant to Section 5.03 of the Merger Agreement,
the Shareholder may participate in such Restricted Activities; provided that
such action by the Shareholder would be permitted to be taken by Parent or the
Parent Board pursuant to Section 5.03 of the Merger Agreement.
4.Lock-Up Agreement. During the applicable Lock-Up Period (and for the avoidance
of doubt solely with respect to the Subject Shares to which such Lock-Up Period
applies), the Shareholder and its Affiliates shall not (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend,
assign, encumber, pledge, hypothecate, or otherwise directly transfer or dispose
of the Subject Shares held or beneficially owned by the Shareholder and its
Affiliates or (ii) enter into any hedge, swap, put, call, short sale, derivative
or other arrangement with respect to any Subject Shares held or beneficially
owned by the Shareholder and its Affiliates whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Subject
Shares or other securities, in cash or otherwise; provided, that Shareholders
and its Affiliates shall be entitled to (x) collaterally assign and/or pledge
its Subject Shares to any of its lenders or its Affiliates’ lenders; and (y)
transfer its Subject Shares to any of its Affiliates. For the avoidance of
doubt, any securities of Parent that are subject to the foregoing lock-up
agreement shall be eligible for participation in any share repurchase program
conducted by Parent; provided, that any such securities are sold directly to
Parent. For purposes of this Section 4, “Lock-Up Period” means the period from
the date hereof through and including (i) the 225th day following the date
hereof with respect to one-third of the Subject Shares held or beneficially
owned by the Shareholder on the date hereof, (ii) the 365th day following the
date hereof with respect to one-third of the Subject Shares held or beneficially
owned by the Shareholder on the date hereof and (iii) the 450th day following
the Closing Date with respect to one-third of the Subject Shares held or
beneficially owned by the Shareholder; provided, further, that the Shareholder
and its Affiliates may request that Parent release additional Subject Shares
from the applicable Lock-Up Period (such consent not to be unreasonably withheld
or delayed) in order to facilitate an orderly sell-down of Subject Shares by the
Shareholder and its Affiliates. Notwithstanding the foregoing, if during any
Lock-Up Period the Shareholder shall be deemed to own more than 9.9% of the
outstanding Parent Shares, including as a result of any stock repurchases by
Parent, stock dividend, subdivision, reclassification,
4



--------------------------------------------------------------------------------



recapitalization, split, combination, exchange of shares or similar transaction,
the Shareholder may Transfer the number of Subject Shares so deemed to be owned
by it in excess of 9.9% of the outstanding Parent Shares such that, immediately
following such Transfer, the Shareholder owns 9.9% of the outstanding Parent
Shares.
5.Fiduciary Duties. This Agreement is being entered into by the Shareholder
solely as a record and/or beneficial owner of the Subject Shares. Nothing in
this Agreement shall restrict or limit the ability of the Shareholder or any of
its Affiliates who is a director, officer or employee of Parent to take any
action in his or her capacity as a director, officer or employee of Parent,
including the exercise of fiduciary duties to Parent or its shareholders.
6.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to the Subject Shares. All ownership and economic benefits of
and relating to the Subject Shares shall remain vested in and belong to the
Shareholder. Except as otherwise provided herein, the Company shall have no
authority to direct the Shareholder in the voting or disposition of any of the
Subject Shares.
7.Regulatory Covenants. The Shareholder agrees to use reasonable best efforts to
assist and cooperate with Parent, Merger Sub and the Company to obtain all
necessary, proper or advisable actions or nonactions, consents, approvals,
authorizations, waivers and qualifications from any Governmental Authority whose
consent is required in connection with the proposed amendment of the Investment
Management Agreement between Third Point LLC and Third Point Enhanced LP, dated
July 31, 2018 (the “Investment Management Agreement”), and as amended and
restated on February 28, 2019; provided that the Shareholder shall in no event
be required to take (or not take) any actions pursuant to this Section 7 if such
action or nonaction would adversely affect the Shareholder or its Affiliates
(other than in respect of the Investment Management Agreement and the Third
Amended and Restated Exempted Limited Partnership Agreement of Third Point
Enhanced LP, by and among Third Point Advisors LLC, Third Point Reinsurance
Company Ltd. and Third Point Reinsurance (USA) Ltd., and Parent, dated as of
August 6, 2020, to which reasonable best efforts shall apply).
8.Additional Covenants.
(a)Further Assurances. From time to time and without additional consideration,
the Shareholder shall (at its sole cost and expense) execute and deliver, or
cause to be executed and delivered, such additional instruments, and shall (at
its sole cost and expense) take such further actions, as the Company may
reasonably request for the purpose of carrying out and furthering the intent of
this Agreement and the transactions contemplated by the Merger Agreement.
(b)No Legal Action. The Shareholder shall not, and shall cause its
Representatives not to, bring, commence, institute, maintain, prosecute or
voluntarily aid any claim, appeal, or proceeding which (i) challenges the
validity of or seeks to enjoin the
5



--------------------------------------------------------------------------------



operation of any provision of this Agreement or (ii) alleges that the execution
and delivery of this Agreement by the Shareholder (or its performance hereunder)
breaches any fiduciary duty of the Parent Board (or any member thereof) or any
duty that the Shareholder has (or may be alleged to have) to Parent or to the
other holders of the Parent Shares.
(c)Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Parent Shares by reason of any split-up,
subdivision, reverse stock split, consolidation, recapitalization, combination,
reclassification, reincorporation, exchange of shares or the like, the terms
“Parent Shares” and “Subject Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.
(d)Disclosure. The Shareholder hereby authorizes the Company and Parent to
publish and disclose in any announcement or disclosure required by the SEC,
including in the Registration Statement and the Joint Proxy Statement, the
Shareholder’s identity, the Shareholder’s ownership of the Subject Shares and
the nature of the Shareholder’s obligations under this Agreement.
(e)Public Announcements. The Shareholder shall not issue any press release or
otherwise make any public statement (including scheduling of a press conference
or conference call with investors or analysts) with respect to this Agreement or
the Merger Agreement or the matters contemplated hereby or thereby and shall not
issue any such press release or make any such public statement without the prior
consent of Parent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided that the Shareholder may, without the prior consent of
Parent, issue such press release or make such public statement (i) as may be
required by Law or Order, (ii) that is consistent in all material respects with,
and not additive to, a prior press release or public statement approved by the
parties hereto or (iii) to enforce its rights and remedies under this Agreement.
9.Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrant to the Company as follows:
(a)Authority. The Shareholder has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Shareholder of this Agreement has been duly authorized and
approved by the Shareholder. This Agreement constitutes a legal, valid and
binding obligation of the Shareholder, enforceable against it in accordance with
its terms, subject to the Bankruptcy and Equity Exception. Other than as
provided in the Merger Agreement, the execution, delivery and performance by the
Shareholder of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Authority, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make
6



--------------------------------------------------------------------------------



or obtain would not, individually or in the aggregate, be reasonably expected to
prevent or materially delay the consummation of the Merger or the Shareholder’s
ability to observe and perform its obligations hereunder.
(b)No Conflicts. Except as would not, individually or in the aggregate, be
reasonably expected to prevent or materially delay the Shareholder’s ability to
observe and perform its obligations hereunder, the execution, delivery and
performance of this Agreement by the Shareholder, and the consummation of the
transactions contemplated hereby or the Merger and the other transactions
contemplated by the Merger Agreement will not violate, conflict with or result
in a breach of, or constitute a default (with or without notice or lapse of time
or both) under any provision of the constitutional documents of the Shareholder
or any trust agreement, loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise,
license, judgment, order, notice, decree, statute, law, ordinance, rule or
regulation applicable to the Shareholder, or to its property or assets.
(c)The Subject Shares. The Shareholder is the record and beneficial owner of,
and has good and marketable title to, the Subject Shares, free and clear of any
and all security interests, liens, changes, encumbrances, equities, claims,
options or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Subject Shares), other than any of the foregoing that would not
prevent, impede or delay in any material respect the Shareholder’s ability to
perform its obligations hereunder or as created by this Agreement. The
Shareholder does not own, of record or beneficially, any shares of capital stock
of the Company other than the Subject Shares. The Shareholder has the sole right
to vote or direct the vote of, or to dispose of or direct the disposition of,
the Subject Shares, and none of the Subject Shares is subject to any agreement,
arrangement or restriction with respect to the voting of such Subject Shares
that would prevent or materially delay the Shareholder’s ability to perform its
obligations hereunder. There are no agreements or arrangements of any kind,
contingent or otherwise, obligating the Shareholder to Transfer, or cause to be
Transferred, any of the Subject Shares and no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of such Subject
Shares.
(d)Litigation. As of the date hereof, there is no Action pending or, to the
knowledge of the Shareholder, threatened against the Shareholder that questions
the beneficial or record ownership of the Shareholder’s Subject Shares, the
validity of this Agreement or any action taken or to be taken by the Shareholder
in connection with this Agreement.
(e)Finders Fees. No broker, investment bank, financial advisor or other Person
is entitled to any broker’s, finder’s, financial adviser’s or similar fee or
commission payable by Parent or any of its Subsidiaries in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Shareholder.
7



--------------------------------------------------------------------------------



(f)Governmental Approvals. The Shareholder is not required to obtain the Consent
of, or make any filing, declaration or registration with, any Governmental
Authority in connection with the consummation of the transactions contemplated
by the Merger Agreement, other than such Consents, filings, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be likely to prevent, impede, interfere with,
hinder or delay in any material respect the consummation of the transactions
contemplated by the Merger Agreement or the ability of the Shareholder to
perform its obligations under this Agreement.
10.Representations and Warranties of Parent. Parent represents and warrants to
the Shareholder as follows:
(a)Authority. Parent is a Bermuda exempted company, validly existing and in good
standing under the Laws of Bermuda and has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Parent and
the consummation of the transactions contemplated hereby have been duly
authorized and approved by the Parent Board, and no other corporate action on
the part of Parent is necessary to authorize the execution, delivery and
performance by Parent of this Agreement. This Agreement has been duly executed
and delivered by Parent, and this Agreement constitutes a legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, subject to the Bankruptcy and Equity Exception.
(b)No Conflicts. The execution, delivery and performance of this Agreement by
Parent, and the consummation of the transactions contemplated hereby or the
Merger and the other transactions contemplated by the Merger Agreement will not
violate, conflict with or result in a breach of, or constitute a default (with
or without notice or lapse of time or both) under any provision of the
constitutional documents of Parent or any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to Parent, or to
its property or assets.
(c)Litigation. As of the date hereof, there is no Action pending or threatened
against Parent that questions the validity of the Merger Agreement or any action
taken or to be taken by Parent in connection with the Merger Agreement.
11.Representations and Warranties of the Company. The Company represents and
warrants to Parent and the Shareholder as follows: The Company is a Bermuda
exempted company, validly existing and in good standing under the Laws of
Bermuda and has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized and approved by the
Company Board, and no other corporate action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
this Agreement. This
8



--------------------------------------------------------------------------------



Agreement has been duly executed and delivered by the Company, and this
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
12.Termination.
(a)This Agreement shall automatically terminate without further action upon the
earliest to occur (the “Expiration Date”) of (i) the Effective Time, (ii) the
termination of the Merger Agreement in accordance with its terms, (iii) the
written agreement of the Shareholder and the Company to terminate this
Agreement, and (iv) the entry into, or grant, by Parent, the Company and Merger
Sub of any amendment, modification or waiver to the terms of the Merger
Agreement which increases the Merger Consideration or otherwise adversely
affects Parent Shareholders and for which Parent, the Company and Merger Sub do
not obtain the prior written consent of the Shareholder; provided, that the
Shareholder is in compliance in all material respects with its obligations
hereunder at the time of such termination.
(b)Upon termination of this Agreement in accordance with Section 12(a), this
Agreement shall forthwith become void and have no effect, and there shall not be
any liability or obligation on the part of any party hereto; provided, that the
provisions set forth in this Section 12 and Section 14 through Section 22 shall
survive the termination of this Agreement ;provided, that Section 4 shall
survive in accordance with its terms.
13.Specific Enforcement; Effect of Breach Under Merger Agreement.
(a)The parties hereto agree that irreparable damage for which monetary relief,
even if available, would not be an adequate remedy, would occur in the event
that any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in the courts described
in Section 14(b) without proof of damages or otherwise, this being in addition
to any other remedy to which they are entitled under this Agreement and (b) the
right to specific enforcement is an integral part of the transactions
contemplated by this Agreement and the Merger Agreement and without that right,
Parent would not have entered into this Agreement or the Merger Agreement. The
parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, and not
to assert that a remedy of monetary damages would provide an adequate remedy or
that the parties otherwise have an adequate remedy at law. The parties hereto
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 13(a) shall not be
required to provide any bond or other security in connection with any such order
or injunction.
9



--------------------------------------------------------------------------------



(b)Notwithstanding anything to the contrary in this Agreement, the parties
hereto acknowledge and agree that no breach of any representation or warranty
contained in this Agreement shall give rise to the failure of any condition to
the Merger to be satisfied or the right of any party to terminate the Merger
Agreement.
14.Governing Law; Jurisdiction.
(a)This Agreement, and all Actions (whether in contract, tort or statute) that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), shall in all respects be governed by, and construed and
enforced in accordance with, the Laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state without giving
effect to any conflicts of law principles of such state that might refer the
governance, construction or interpretation of such agreements to the Laws of
another jurisdiction.
(b)All Actions arising out of or relating to the interpretation and enforcement
of the provisions of this Agreement shall be heard and determined in the
Delaware Court of Chancery, or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware, or, if both the Delaware Court of Chancery and the federal courts
within the State of Delaware decline to accept jurisdiction over a particular
matter, any other state court within the State of Delaware, and, in each case,
any appellate court therefrom. The parties hereto hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such Actions and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such Action. The consents to jurisdiction and venue
set forth in this Section 14(b) shall not constitute general consents to service
of process in the State of Delaware and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties hereto. Each party hereto agrees that service
of process upon such party in any Action arising out of or relating to this
Agreement shall be effective if notice is given by overnight courier at the
address set forth in Section 18 of this Agreement. The parties hereto agree that
a final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing contained in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.
15.WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY
10



--------------------------------------------------------------------------------



APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 15.
16.Waivers and Amendment. This Agreement may be changed, modified or amended,
and the provisions and terms hereof may be waived, or the time for its
performance extended, only by instrument in writing signed by each of the
parties hereto, or, in the case of a waiver, by the party entitled to waive
compliance with such provision or term. Any change or modification to this
Agreement shall be null and void, unless made by written amendment to this
Agreement and signed by each of the parties hereto. Any waiver of any provision
or term of this Agreement, or any extension in time for performance of such
provision or term, shall be validly and sufficiently authorized for the purposes
of this Agreement if, as to any party entitled to grant such waiver, it is
authorized in writing by an authorized Representative of such party. No delay on
the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any preceding or subsequent breach.
17.Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of, and be enforceable by and against, the parties
to this Agreement and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned or delegated by any party without the prior written consent of the
other party, and any attempted assignment without the prior written consent of
the other party shall be void and have no effect. Notwithstanding the foregoing,
the Shareholder may assign this Agreement and its obligations hereunder to a
Permitted Transferee pursuant to Section 2(a).
18.Notices. All notices, requests, consents, claims, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given (a) when
personally delivered, (b) when transmitted via e-mail (except if not a Business
Day then the next Business Day) to the e-mail address set out below, (c) the day
following the day (except if not a Business Day then the next Business Day) on
which the same has been delivered
11



--------------------------------------------------------------------------------



prepaid to a reputable national overnight air courier service or (d) the third
(3rd) Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid. Notices, requests, consents, claims, demands
and other communications, in each case to the respective party, will be sent to
the applicable address set forth below (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 18):
If to Parent, to it at:
Third Point Reinsurance Ltd.
Point House
3 Waterloo Lane
Pembroke HM 08 Bermuda
Attention:  Janice R. Weidenborner
Email:  Janice.Weidenborner@thirdpointre.bm
with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Nicholas F. Potter
Email:  nfpotter@debevoise.com
If to the Shareholder, to it at:
Third Point LLC
390 Park Avenue
New York, NY 10022
Attention: Joshua Targoff, Esq.
E-mail:  JTargoff@thirdpoint.com
with a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attn.: Laura Delanoy
Email: ldelanoy@willkie.com


If to the Company, to it at:
Sirius International Insurance Group, Ltd.
14Wesley Street, 5th Floor
Hamilton HM11 Bermuda
12



--------------------------------------------------------------------------------



Attention: Gene Boxer
E-mail:  Gene.Boxer@siriusgroup.com
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention: Sean M. Keyvan
         Jonathan A. Blackburn
E-mail:   skeyvan@sidley.com
         jblackburn@sidley.com
19.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. If any provision of this Agreement is so broad
as to be unenforceable, that provision shall be interpreted to be only so broad
as is enforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties to this Agreement
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the greatest extent possible.
20.Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and this Agreement is not intended to and shall not
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
21.Section Headings. The section headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
22.Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties to each such agreement in separate counterparts, each
of which will be deemed to constitute an original, but all of which shall
constitute one and the same agreement, and may be delivered by email or other
electronic means intended to preserve the original graphic or pictorial
appearance of a document, such delivery by email or other electronic means to be
deemed as effective as delivery of a manually executed counterpart of this
Agreement.
[Remainder of page intentionally left blank]
13




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.


By: /s/ Kernan V. Oberting
Name: Kernan V. Oberting
Title: President & CEO




[Signature Page to Voting Agreement (Loeb)]



--------------------------------------------------------------------------------



DANIEL S. LOEB




By: /s/ Daniel S. Loeb




The 2010 Loeb Family Trust


By: /s/ Daniel S. Loeb
Name: Daniel S. Loeb
Title: Trustee




Third Point Advisors LLC


By: /s/ Josh Targoff
Name: Josh Targoff
Title: Chief Operating Officer and General Counsel




Third Point Opportunities Master Fund L.P.


By: /s/ Josh Targoff
Name: Josh Targoff
Title: Chief Operating Officer and General Counsel


[Signature Page to Voting Agreement (Loeb)]



--------------------------------------------------------------------------------





2011 Loeb Family GST Trust


By: /s/ Daniel S. Loeb
Name: Daniel S. Loeb
Title: Trustee




[Signature Page to Voting Agreement (Loeb)]



--------------------------------------------------------------------------------



Third Point Reinsurance Ltd.


By: /s/ Sid Sankaran
Name: Sid Sankaran
Title: Director


[Signature Page to Voting Agreement (Loeb)]




--------------------------------------------------------------------------------



Annex A
Proxy Holders

NameTitleKernan V. ObertingPresident and Chief Executive OfficerGene
BoxerExecutive Vice President & Group General Counsel


